          Case 1:19-cr-00651-LTS Document 405
                                          406 Filed 12/17/20 Page 1 of 1

Law Office of Meredith S. Heller PLLC                                  99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                New York, NY 10016
                                                                                 Phone: (646) 661-1808
                                                                                    Fax: (646) 661-1746
                                                                            msheller@mshellerlaw.com




December 17, 2020

VIA ECF
Honorable Laura Taylor Swain
United States District Court Judge
Southern District of New York                                    MEMO ENDORSED
500 Pearl Street
New York, New York 10007

RE:     United States v. Mircea Constantinescu
        19-cr-1 (LTS)

Dear Judge Swain:

       This letter is submitted on behalf of my client, Mr. Mircea Constantinescu, to respectfully
request permission to travel to Tobyhanna, Pennsylvania, with his family from December 27,
2020 through January 2, 2021. The address he would stay at is 6533 Laurel Hollow Dr.,
Tobyhanna, PA 18466.

        Both the government and Pretrial Services have been informed of this request. Pretrial
Services, through P.T.S.O. Rena Bolin, does not oppose it given his ongoing compliance with
pretrial supervision and his compliance with his previously approved travel. The government,
through A.U.S.A. Elizabeth Hanft, takes no position on this request.

Respectfully submitted,


Meredith S. Heller                                         The requested permission is granted.
                                                           DE#405 resolved.
Cc:     A.U.S.A. Robert B. Sobelman (via ECF)              SO ORDERED.
        A.U.S.A. Elizabeth A. Hanft (via ECF)              /s/ Laura Taylor Swain, USDJ
        A.U.S.A. Daniel Loss (via ECF)
        P.T.S.O. Rena Bolin (via email)
